996 A.2d 452 (2010)
202 N.J. 134
In the Matter of Henry A. WALSH, Jr., an Attorney at Law.
D-8 September Term 2009, 065841
Supreme Court of New Jersey.
June 16, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-394, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent) that HENRY A. WALSH, JR., formerly of LAKEWOOD, who was admitted to the bar of this State in 1993, and who has been suspended from the practice of law since August 21, 2008, be disbarred for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(b)(failure to communicate with client), RPC 5.5(a) (practicing law while suspended), Rule 1:20-20(b)(1)(3),(4) and (11)(obligations of suspended attorneys), and RPC 8.1(b)(failure to cooperate with ethics authorities);
And HENRY A. WALSH, JR., having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that HENRY A. WALSH, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that HENRY A. WALSH, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by HENRY A. WALSH, JR., pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.